Citation Nr: 1205206	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 2006 for acid peptic disorder/gastrointestinal reflux disease (GERD), status post duodenal ulcer disease, post gastrectomy, hiatal hernia, and non-erosive gastritis of anastomos (hereinafter gastric disorder).

2.  Entitlement to service connection for arthritis of the right knee, to include as secondary to a service-connected gastric disorder.

3.  Entitlement to service connection for arthritis of the left knee, to include as secondary to a service-connected gastric disorder.

4.  Entitlement to service connection for arthritis of the right shoulder, to include as secondary to a service-connected gastric disorder.

5.  Entitlement to service connection for arthritis of the left shoulder, to include as secondary to a service-connected gastric disorder.

6.  Entitlement to an initial rating in excess of 30 percent for a service-connected gastric disorder.

7.  Entitlement to service connection for hypertension, to include as secondary to a service-connected gastric disorder.

8.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a gastric disorder and assigned an initial 30 percent rating effective January 17, 2006; and denied service connection for hypertension and for arthritis of the bilateral knees and shoulders.

The Veteran testified before the undersigned at a videoconference hearing held in May 2011.  A transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  The issue of entitlement to TDIU is raised by the record.  Thus, in light of Rice, the Board has included the TDIU issue on the title page. 

The issues of entitlement to an initial rating in excess of 30 percent for a service-connected gastric disorder; entitlement to service connection for hypertension, to include as secondary to a service-connected gastric disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for stomach pains and an ulcer was received in March 1973.  

2.  Service connection for stomach pains and an ulcer was denied in a July 1983 rating decision.  The Veteran was notified of those decisions and of his appellate rights, but did not perfect an appeal. 

3.  The Veteran filed applications to reopen his gastric disorder claim in January and April 2006; there is no record of a formal or informal claim prior to then.

4.  Resolving all reasonable doubt in the Veteran's favor, arthritis of the bilateral knees and bilateral shoulders was aggravated by his service-connected gastric disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 17, 2006, for the grant of service connection for a gastric disorder have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

2.  Resolving doubt in the Veteran's favor, arthritis of the right knee was caused or aggravated by his service-connected gastric disorder.  38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011). 

3.  Resolving doubt in the Veteran's favor, arthritis of the left knee was caused or aggravated by his service-connected gastric disorder.  38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

4.  Resolving doubt in the Veteran's favor, arthritis of the right shoulder was caused or aggravated by his service-connected gastric disorder.  38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

5.  Resolving doubt in the Veteran's favor, arthritis of the left shoulder was caused or aggravated by his service-connected gastric disorder.  38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for arthritis of the bilateral knees and shoulders constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.  With respect to the notice requirements regarding the earlier effective date, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Effective Date

The Veteran seeks an effective date earlier than January 17, 2006, for the grant of service connection for his gastric disorder.  Through his attorney, he argues that the proper effective date should be in 1973, based on a formal application that was submitted then.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  A claim of entitlement may be either formal or informal written communication "requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit sought must be identified.  38 C.F.R. § 3.155(a).  

In this case, the Veteran filed a claim for service connection for stomach pain and an ulcer in March 1973.  The RO denied the claim in a July 1973 rating decision.  The Veteran was notified of that decision and of his appellate rights by way of a letter that was sent to him later that same month.  The Veteran filed a timely notice of disagreement (NOD).  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2011).  Thereafter, the RO issued a Statement of the Case, but the Veteran did not perfect his appeal.  Therefore, the July 1973 rating decision became final.  No other correspondence was received from the Veteran until January 2006.  

In a letter dated January 17, 2006, the Veteran wrote the Cleveland, Ohio, RO and requested that his claims file be sent to the RO in Nashville, Tennessee as he had recently filed a claim there.  In a March 2006 letter, the Nashville RO informed the Veteran that no claim had been received.  Thereafter, in April 2006, the RO received a formal claim from the Veteran indicating that he was seeking service connection for a duodenal ulcer and reflux disease due to duodenal ulcer surgery.  He also submitted private medical treatment records in support of his claim at this time.  

Based on the procedural history of this case, the Veteran is not entitled to an earlier effective date for the grant of service connection for his gastric disorder.  As indicated, the July 1973 decision is final because the Veteran did not perfect an appeal of that decision following issuance of an SOC.  As noted, with a claim reopened after final disallowance, the effective date of an award will be either, the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  Here, after the July 1973 rating decision became final, the Veteran did not file a claim for a gastric disorder until April 2006.  However, the RO granted the Veteran the earlier effective date of January 17, 2006, apparently as this was the earliest date on which correspondence was received reflecting his intent to file a claim for service connection.  Prior to January 17, 2006, there is no record of a formal claim for service connection for a gastric disorder, and the record contains no communication that could be considered an informal claim for VA compensation for the same.  In this regard, the Board notes that it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing).

The only way the Veteran could attempt to overcome the finality of the July 1973 rating decision, to gain an earlier effective date, is to request a revision based on clear and unmistakable error (CUE).  The Veteran has not raised a CUE claim with respect to the July 1973 decision.  In a September 2009 statement, the Veteran alleged that his service records were "clear and unmistakable" that he had a stomach/epigastric problem while he was in service.  However, the Board finds that this argument advanced by the Veteran does not allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  A claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Board acknowledges that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  However, in this case the Veteran is prosecuting this claim by counsel, and such obligation does not extend to filings by counsel in CUE proceedings.  See Andrews v. West, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005).  Accordingly, there is no basis for an effective date earlier than January 17, 2006.  See 38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The appeal must be denied. 

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Furthermore, the Court has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability. See 71 Fed. Reg. 52744 (2006).  Under the changes, the section heading of 38 C.F.R. § 3.310 was re-titled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury" and the previously designated paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

The Veteran's claim of entitlement to service connection for osteoarthritis of the bilateral knees and shoulders was received in January 2009.  Therefore, the amended regulations are applicable.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that service connection is warranted for osteoarthritis in his bilateral knees and shoulders as secondary to his service-connected gastric disorder.  

Service treatment records show no complaints of knee or shoulder pain or any diagnoses of arthritis, including upon separation from service in 1974.  Post-service private treatment records reflect complaints of bilateral knee and right shoulder pain beginning in June 2003.  These records reflect that the Veteran reported having experienced pain in his bilateral knees since 1992 and in his right shoulder since 1998.  The Veteran was diagnosed with degenerative joint disease in both knees and with a spur in the right shoulder.  He was prescribed Vioxx for these conditions.  A May 2004 record shows a diagnosis of degenerative joint disease in both knees and shoulders.  Information received from the Social Security Administration (SSA) reflects that the Veteran was awarded disability benefits effective October 1, 2002 due to osteoarthritis in the knees and shoulders and GERD.  The administrative decision dated in July 2004 contains a detailed description of the Veteran's osteoarthritis condition and notes that his treatment from April 2003 through at least April 2004, included injections and anti-inflammatory medications.  Additional private records in the claims file show the Veteran was taking Aspirin (though not specifically prescribed for his osteoarthritis) on a daily basis in February 2005.

At a VA examination in February 2009, a VA examiner opined that the arthritis was not etiologically related (i.e. caused by) the Veteran's service-connected peptic acid disease.  However, the examiner further opined that the peptic acid disease does not allow the Veteran to take medication to ameliorate his pain or chronic inflammation of arthritis and therefore, more likely than not does increase his symptoms and therefore his disability.  The Veteran also submitted a private medical opinion from a Dr. Guillett, who opined that the Veteran's osteoarthritis in his bilateral knees and shoulders was more likely than not related to service-connected GERD.  The rationale was that the Veteran cannot take anti-inflammatories because of his GERD.  

The Board finds that service connection for degenerative arthritis of the bilateral knees and shoulders is warranted.  The competent medical evidence establishes that the osteoarthritis in the Veteran's bilateral knees and shoulders has been aggravated by his service-connected gastric disorder.  The VA opinion is probative as it was based on an examination, a review of the Veteran's prior medical history, and as an opinion with rationale was provided.  The private opinion is also probative as it was supported with a clinical rationale.  In finding that service connection is warranted based on aggravation, the Board notes that the baseline severity of the Veteran's osteoarthritis in his knees and shoulders has been established by the subjective complaints and clinical findings recorded in the private treatment and SSA records dated from 2003 to at least 2005, while the Veteran was still being prescribed anti-inflammatories for his osteoarthritis.  The February 2009 VA and private opinions are the earliest evidence showing that the Veteran is unable to take anti-inflammatories to treat his osteoarthritis.  Moreover, the February 2009 VA examination report contains evidence of the Veteran's current severity of his osteoarthritis, without the benefit of anti-inflammatories.  Thus, the baseline level of severity of the nonservice-connected osteoarthritis of the knees and shoulders has been established by medical evidence created before the onset of aggravation (or at least by the earliest medical evidence created between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of those disabilities).  Accordingly, service connection for arthritis of the bilateral knees and shoulders is granted.
 

ORDER

An effective date earlier than January 17, 2006 for the grant of the service connection for a gastric disability is denied. 

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the right shoulder is granted.

Service connection for arthritis of the left shoulder is granted.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 30 percent for a service-connected gastric disorder; entitlement to service connection for hypertension, to include as secondary to a service-connected gastric disorder; and entitlement to a TDIU.

At his hearing, the Veteran reported that his gastric disorder had increased in severity since his last examination.  The Board notes that the most recent VA examination was in May 2008 and is over three years old.  In light of the Veteran's competent report of worsening symptoms, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran was afforded a VA examination in June 2009 to evaluate his hypertension.  While the VA examiner found that the hypertension was not aggravated by the service-connected gastric disorder, he did not indicate whether the hypertension was incurred a direct result of service.  In light of this omission, and the fact that the record contains a private medical opinion linking the hypertension to the service-connected gastric disorder, the Board finds that an addendum is needed.

Review of the claims file reveals that the Veteran was in receipt of Social Security Administration (SSA) disability benefits from October 2002 to an undetermined date.  The claims file currently contains an administrative decision associated with a prior SSA disability claim that was granted in July 2004.  The medical records associated with that award have not been associated with the claims folder.  As there may be additional SSA records that are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Also, information in the claims file suggests that the Veteran continues to receive VA treatment.  Treatment records are current through July 2010.  On remand, any additional VA treatment records dated after July 2010 should be added to the file.  

As noted in the introduction, the issue of entitlement to a TDIU is part of the Veteran's increased rating claim.  See Rice.  In this respect, the Board notes that claims for a higher rating for the gastric disorder and service connection for hypertension are still pending and have been remanded for additional development in the instant decision.  Further, the Board has granted service connection for osteoarthritis of the bilateral knees and shoulders in the instant decision.  The assignment of a higher rating for the gastric disorder and the grant of service connection for hypertension, as well as the effectuation of the Board's service connection awards, could affect the Veteran's claim for TDIU in this instance.  As such, these issues are inextricably intertwined and adjudication of the TDIU claim must be deferred pending adjudication of the increased rating claim and service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim.  

2.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since July 2010.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Ask the Veteran to identify all health care providers that have treated him for his service-connected gastric disability, and invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

4.  Obtain from SSA any additional records pertinent to the Veteran's claim for disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

5.  After obtaining any pertinent, outstanding records, the Veteran's claims folder should be returned to the examiner who conducted the June 2009 VA examination for an addendum.  If the June 2009 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

The examiner is asked to clarify whether it is at least as likely as not that the current hypertension is related to, or had its onset, in service; or is otherwise related to the Veteran's service-connected gastric disorder.  In doing so, the examiner should also specifically acknowledge and discuss the February 2009 private opinion from Dr. Guillet, who relates the current hypertension disorder to the service-connected gastric disorder on the basis that significant stress from the gastric disorder aggravates the hypertension.  Any and all opinions must be accompanied by a complete rationale set forth in a legible report. 

6.  Afford the Veteran a VA gastrointestinal examination to determine the current severity of his gastric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner is further asked to evaluate and discuss the effect of the Veteran's service-connected disabilities, individually and in the aggregate, on his employability.  The examiner must opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  All findings and conclusions must be set forth in a legible report.

7.  Then readjudicate the Veteran's claims, including entitlement to a TDIU.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


